TENTH AMENDMENT TO DISTRIBUTION AGREEMENT This Tenth Amendment (“Amendment”) to the Distribution Agreement dated as of December 31, 2012, as amended from time to time (the “Agreement”), by and between Investment Managers Series Trust (the “Client) and IMST Distributors, LLC (“Distributor”) is entered into as of , 2014 (the “Effective Date”). WHEREAS, the Client and Distributor wish to amend Exhibit A of the Agreement to reflect the addition of the Advisory Research MLP & Energy Infrastructure Fund; and WHEREAS, Section 16 of the Agreement requires all amendments to be in writing and signed by the parties; NOW, THEREFORE, the Client and Distributor hereby agree as follows: 1. Exhibit A to the Agreement is hereby amended and restated as provided on Appendix A attached hereto. 2. Except as amended hereby, all other terms and conditions of the Agreement shall remain in full force and effect and are hereby incorporated herein by reference. 3. This Amendment may be executed in two or more counterparts, each of which shall be deemed an original, but all of which shall together constitute one and the same instrument. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed in their names and on their behalf by and through their duly authorized officers, as of the day and year first above written. IMST DISTRIBUTORS, LLC INVESTMENT MANAGERS SERIES TRUST By: By: Mark Fairbanks, President Name: Title: 1 EXHIBIT A Funds Effective Date 361 Long/Short Equity Fund July, 2013 361 Managed Futures Strategy Fund July, 2013 361 Global Managed Futures Strategy Fund January 31, 2014 361 Global Macro Opportunity Fund June 30, 2014 AAM/Bahl & Gaynor Income Growth Fund January 1, 2013 AAM/Cutwater Select Income Fund March 29, 2013 Advisory Research All Cap Value Fund January 1, 2013 Advisory Research Emerging Markets Opportunities Fund October 1, 2013 Advisory Research Global Value Fund January 1, 2013 Advisory Research International All Cap Value Fund January 1, 2013 Advisory Research International Small Cap Value Fund January 1, 2013 Advisory Research Small Company Opportunities Fund October 1, 2013 Advisory Research Strategic Income Fund December 31, 2012 Advisory Research MLP & Energy Infrastructure Fund July 16, 2014 BearlyBullish Fund January 1, 2013 Aristotle/Saul Global Opportunities Fund January 1, 2013 Aristotle International Equity Fund March 31, 2014 Bernzott U.S. Small Cap Value Fund January 1, 2013 Bridgehampton Value Strategies Fund January 1, 2013 Chartwell Small Cap Value Fund January 1, 2013 EP Asia Small Companies Fund January 1, 2013 EP China Fund January 1, 2013 EuroPac Hard Asset Fund January 1, 2013 EuroPac International Bond Fund January 1, 2013 EuroPac International Dividend Income Fund January 10, 2014 EuroPac International Value Fund January 1, 2013 EuroPac Gold Fund July 19, 2013 EP Latin America Fund January 1, 2013 EP Strategic US Equity Fund January 1, 2013 Advisory Research MLP & Energy Income Fund January 1, 2013 GaveKal Knowledge Leaders Fund January 1, 2013 Gratry International Growth Fund June 28, 2013 Ironclad Managed Risk Fund3 January 1, 2013 Oak Ridge Dividend Growth Fund June, 2013 Oak Ridge Growth Opportunity Fund June, 2013 Oakseed Opportunity Fund December 31, 2012 2 Fountain Short Duration High Income Fund September 30, 2013 Palmer Square Absolute Return Fund January 1, 2013 Palmer Square Income Plus Fund January 31, 2014 Palmer Square SSI Alternative Income Fund January 1, 2013 Perimeter Small Cap Opportunities Fund April 1, 2013 LS Theta Fund March 31, 2014 Ramius Hedged Alpha Fund January 1, 2013 Ramius Strategic Volatility Fund January 1, 2013 Ramius Trading Strategies Managed Futures Fund January 1, 2013 Riverbridge Growth Fund December 31, 2012 RNC Genter Dividend Income Fund January 1, 2013 Segall Bryant & Hamill All Cap Fund July, 2013 Segall Bryant & Hamill Small Cap Fund July, 2013 SilverPepper Commodity Strategies Global Macro Fund August, 2013 SilverPepper Merger Arbitrage Fund August, 2013 Stone Toro Long Short Fund May 16, 2014 Strategic Latin America Fund January 1, 2013 Towle Deep Value Fund January 1, 2013 WCM Focused Emerging Market Fund May, 2013 WCM Focused Global Growth Fund May, 2013 WCM Focused International Growth Fund January 1, 2013 Zacks All-Cap Core Fund January 1, 2013 Zacks Market Neutral Fund January 1, 2013 Zacks Small-Cap Core Fund January 1, 2013 Zacks Dividend Strategy Fund January 31, 2014 3
